Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(5) Reg. No. 333-141425-01 The registrant is updating the Calculation of Registration Fee table set forth in the Registration Statement on Form S-3 (Registration No. 333-141425-01) to indicate the $70,000,000 aggregate offering price of securities offered hereby and the filing fee of $2,149, calculated in accordance with Rule 457(r). This filing fee is offset by fees previously paid with respect to unsold securities ($12,670, all of which remains available) that were registered under the Registration Statement on Form S-3 (Registration No. 333-116725) initially filed with the Securities and Exchange Commission on June 22, 2004. Accordingly, no filing fee is paid herewith. PROSPECTUS SUPPLEMENT (To Prospectus Dated March 20, 2007) $70,000,000 PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE 6.15% First Mortgage Bonds, Series N, due 2017 We will pay interest on the Series N Bonds on March 1 and September 1 of each year, beginning March 1, 2008. The Series N Bonds will mature on September 1, 2017. We may redeem some or all of the Series N Bonds at our option in the manner and at the make-whole redemption price described under Description of the Series N BondsOptional Redemption beginning on page S-15 of this prospectus supplement. The Series N Bonds will rank equally with all of our other existing and future first mortgage bonds issued under our first mortgage indenture. We are currently seeking to amend and restate our first mortgage indenture substantially in its entirety. Each holder of Series N Bonds, solely by acquiring Series N Bonds, including beneficial interests therein, will be deemed to have consented to such amendment and restatement. See Description of the Series N BondsAmendment and Restatement of the PSNH Indenture beginning on page S-9 of this prospectus supplement. Investing in the Series N Bonds involves risks. See Risk Factors beginning on page S-3 of this prospectus supplement. Per Series N Bond Total Price to public 99.829% $69,880,300 Underwriting discount 0.650% $455,000 Proceeds, before expenses, to us 99.179% $69,425,300 Plus accrued interest, if any, from the date of original issuance. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the Series N Bonds to purchasers only in book-entry form through the facilities of The Depository Trust Company in New York, New York on or about September 24, 2007. Book-Running Manager Lehman Brothers Co-Managers Banc of America Securities LLC BNY Capital Markets, Inc. The date of this prospectus supplement is September 17, 2007. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement or the accompanying prospectus. You must not rely on any unauthorized information or representations. This prospectus supplement and the accompanying prospectus are an offer to sell only the Series N Bonds offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus supplement and the accompanying prospectus is current only as of their respective dates. TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-1 Documents Incorporated by Reference S-1 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 S-2 Public Service Company of New Hampshire S-3 Risk Factors S-3 Use of Proceeds S-6 Selected Historical Consolidated Financial Information S-7 Ratios of Consolidated Earnings to Fixed Charges S-8 Capitalization S-8 Description of the Series N Bonds S-9 Certain United States Federal Income Tax Consequences S-18 Underwriting S-21 Legal Opinions S-22 Experts S-22 Prospectus Prospectus Summary 1 Risk Factors 1 Where You Can Find More Information 1 Documents Incorporated by Reference 2 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 3 The Registrants 4 Use of Proceeds 5 Description of Securities Registered 6 Book Entry System 32 Legal Opinions 34 Experts 34 ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the terms of our offering of our Series N Bonds and also adds to and updates information contained in the accompanying prospectus and the documents relating to us incorporated by reference into this prospectus supplement and the accompanying prospectus. The second part is the accompanying prospectus, which contains a general description of our first mortgage bonds (the PSNH Bonds) of which the Series N Bonds are a series. To the extent there is a conflict between the information contained or incorporated by reference in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus, on the other hand, the information contained or incorporated by reference in this prospectus supplement shall control. This prospectus supplement and the accompanying prospectus are part of a registration statement that we filed jointly with our parent, Northeast Utilities, and two of our affiliates with the Securities and Exchange Commission (Commission) using a shelf registration process as a well-known seasoned issuer. Under the shelf registration process, we may, from time to time, issue and sell to the public the PSNH Bonds described in the accompanying prospectus up to an indeterminate amount, of which this offering is a part. In this prospectus supplement, we provide you with specific information about the terms of the Series N Bonds and this offering. In this prospectus supplement, we, our, ours and us refer to Public Service Company of New Hampshire, unless the context otherwise requires. DOCUMENTS INCORPORATED BY REFERENCE We are subject to the informational requirements of the Securities Exchange Act of 1934 (the Exchange Act) and, therefore, we are required to file annual, quarterly and current reports and other information with the Commission. Our filings are available to the public on the Internet at the Commissions home page at http://www.sec.gov . You may also read and copy any document at the Commissions public reference room located at treet, N.E., Washington, D.C. 20549-1004. Call the Commission at 1-800-SEC-0330 for more information about the public reference room and how to request documents.
